DETAILED ACTION
Allowable Subject Matter


Claims 1-17 and 19-21 are allowed. Applicants canceled claim 18.
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
1.	Claim 1 recites: A vehicle comprising: a vehicle frame having first frame rail and a second frame rail spaced from each other; the vehicle frame including a cross-member extending from the first frame rail to the second frame rail; a battery enclosure extending from the first frame rail to the second frame rail; the battery enclosure including a first side member and a second side member, the first side member being connected to and deformable relative to the first frame rail and the second side member being connected to and deformable relative to the second frame rail; the battery enclosure including a reinforcement connected to the first side member, the second side member, and the cross-member.
2.	Claim 16 recites: A vehicle-battery enclosure comprising: a first side member and a second side member spaced from each other and each elongated along a respective longitudinal axis; the first side member including hollow cavities elongated along the longitudinal axis of the first side member and the second side member including hollow cavities elongated along the longitudinal axis of the second side member; and
a reinforcement including a first beam extending from the first side member vehicle- forward and inboard and a second beam extending from the second side member vehicle-forward and inboard to the first beam, the first beam and the second beam being arranged in a V-shape; the first side member includes a channel elongated along the longitudinal axis of the first side member and the second side member includes a channel elongated along the longitudinal axis of the second side member, the first side member and the second side member each including an inboard section inboard of the channel, an outboard section outboard of the channel, and a bottom extending from the inboard section to the outboard section below the channel.
3.	Claim 21 recites: A vehicle-battery enclosure comprising: a first side member and a second side member spaced from each other and each elongated along a respective longitudinal axis; the first side member including hollow cavities elongated along the longitudinal axis of the first side member and the second side member including hollow cavities elongated along the longitudinal axis of the second side member; and a reinforcement including a first beam extending from the first side member vehicle- forward and inboard and a second beam extending from the second side member vehicle-forward and inboard to the first beam, the first beam and the second beam being arranged in a V-shape; wherein at least some of the cavities have the same cross-sectional shape and size and are arranged in rows and columns in a plane transverse to the longitudinal axes of the first side member and the second side member.
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614